This case was submitted to Division B of this Court on March 24, 1947, and was decided by that Division on April 21, 194730 So.2d 66. Within the time allowed, a suggestion of error was filed, and at the same time this motion that the case be transferred to be heard on the suggestion of error by the Court in banc. Motions by any of the parties to transfer from a Division to the Court in banc have never heretofore been entertained, and this for obvious reasons. The only methods by which a case in a division may be transferred to the full court are those set forth in the amendment to the Constitution of 1890, now known as Section 149A of the Constitution, Vol. 1, Code 1942, pp. 221, 222, in addition to which a division, upon its own motion, but never on the motion of a party litigant, when the division deems it expedient or proper to do so, may take a case in that division into the Court in banc. These are matters of internal administration by the Court with which parties have no litigious interest, and they will not be heard on the subject either by the Court in banc or by Divisions, or by application to any individual Judge, else the Court might be flooded with motions and applications of that sort.
When one of the Judges of a division is disqualified in a particular case a litigant may suggest to the presiding judge that for that reason, and for that reason alone, it should be transferred to the other division, and this is sometimes allowed, although not as a matter of right.
The Court in banc takes notice of the present motion because, and because only, of the following ground assigned therein, quoting it:
"This Court has been sitting in banc and hearing all cases presented for a number of years prior to the month in which this case was submitted and no minute entry was made by the Court creating divisions as the Court is now constituted, or assigning causes for hearing by divisions." *Page 352 
The only rule adopted by the Court as a rule on this subject is Rule 34, and the only requirement by that rule as to minute entires, so far as the present motion is concerned, is that the assignment of the Judges to the two divisions shall be entered on the minutes, and this has been done as to the several Judges of the Court. In the thirty years of the Court's administration since the adoption of the aforementioned amendment, it has never been deemed necessary to make any entry on the minutes when the Court decided to go into divisions or from divisions to the Court in banc. It was not necessary to do so on March 1st, this year, and we entered no such unnecessary order.
We decided at our in banc conference on Friday, January 31, 1947, to sit in divisions on and after March 1, 1947, and until further notice. The Clerk was officially informed of this decision and on the next day, February 1, 1947, he notified, in writing, all persons having business before the Court in the following language: "The Court this date decided to resume settings in Divisions — A and B — and ordered the following setting of cases to be heard in the month of March, 1947," and this was followed by the lists of cases to be heard by the divisions in that month, and this has been done for each succeeding month.
This was all that was necessary, and the Court has been lawfully sitting in divisions since March 1, 1947. The Court in banc takes notice of no other ground in the said motion, and the notice so taken does not operate to put the case in banc, and it can be taken in banc by no other method than those mentioned in the first two paragraphs of this opinion.
The motion to transfer is overruled. *Page 353